Citation Nr: 0302405	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to special monthly Dependency and Indemnity 
Compensation (DIC) by reason of being housebound.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who retired in 
March 1989 after more than 20 years of active service with 
the Navy.  

In a December 1995 rating decision, the RO established 
service connection for the cause of the veteran's October 
1995 death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
VARO which determined that special monthly DIC was not 
payable to the appellant as no evidence had been submitted 
showing that she was substantially confined to her dwelling 
and immediate premises due to disability. 


FINDING OF FACT

The appellant's disabilities do not render her substantially 
confined to her dwelling.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly DIC based on 
being housebound have not been met.  38 U.S.C.A. §§ 1311, 
5100 et. seq. (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.351, 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A ((West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
do not prevent the Board from rendering a decision on the 
claim and appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, has been accomplished.  

Through the June 2000 rating decision, notice to the 
appellant in June 2000, the September 2000 statement of the 
case, the December 2000 supplemental statement of the case, 
and a personal hearing conducted at the RO in December 2000, 
the appellant has been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate a claim, and the evidence that has 
been considered in connection with her appeal.  The Board 
therefore finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been provided ample opportunity to 
submit such information and evidence.  In a January 2000 
letter, the RO notified the appellant that additional 
evidence, in the form of records provided to the Social 
Security Administration, were needed to evaluate her claim 
and that VA was making every effort to obtain those records.  
The records were thereafter received.  All evidence pertinent 
to the appeal which has been identified has been obtained, to 
the extent possible.

Factual Background

Of record is a report of a Social Security decision finding 
the appellant entitled to widow's insurance benefits as a 
surviving spouse under the Social Security Act.  Medical 
evidence referred to in the decision includes a report of 
examination by Robert M. Averill, M.D., who examined the 
appellant in October 1998, and diagnosed her as having 
bilateral carpal tunnel syndrome, cervical degenerative disc 
disease, and chronic strains of the entire spine.  

Also referred to is the report of examination of the 
appellant by Mark C. Levine, M.D., a neurologist, who 
indicated the appellant had bilateral carpal tunnel 
entrapment neuropathy/neuritis with possible overuse syndrome 
of the right upper extremity.  The neurologist opined that 
her condition limited her to a light level of activity with 
only brief periods of use for the upper extremities.  

Also considered by the Social Security Administration was the 
report of a psychiatric examination of the appellant in 
April 1999 which revealed a diagnosis of pain syndrome with 
medical and psychological factors, dysthymic disorder, and 
possible delusional disorder (persecutory type).  She was 
also diagnosed with probable mixed personality disorder.  She 
was reported to be limited to the performance of simple and 
repetitive tasks.  

Reference was also made to expert medical testimony given at 
an administrative hearing by Ansar M. Haroun, M.D., and 
Victor G. Schorn, M.D.  Dr. Haroun, a psychiatrist, testified 
that the appellant's level of mental impairment due to her 
affective mood disorder limited her to the performance of 
simple and repetitive tasks in a nonpublic environment and 
required limited contact with supervisors.  

Dr. Schorn, a board certified neurosurgeon, added that her 
bilateral carpal tunnel syndrome limited her to a light level 
of activity with standing and/or sitting for up to six hours 
each during an eight hour day.  He further found her to be 
limited for repetitive pushing and pulling, fine fingering, 
and overhead reaching.  He also claimed she was limited to 
occasional climbing of stairs, balancing, and stooping.  Her 
disabilities precluded her from climbing ladders, kneeling, 
and crawling.  

Other medical evidence of record includes magnetic resonance 
imagining of the cervical spine done in October 1994.  The 
images were degraded somewhat by motion, but it was indicated 
the bone marrow signal intensity was preserved as was the 
cervical spine alignment.  Nerve conduction studies done at 
that time were interpreted as normal.  

An X-ray study of the lumbar spine done at a service 
department facility in April 2000 revealed lumbar spine bone 
mineral density was in the low bone mass range.  Left femoral 
neck bone mineral density was in the osteoporosis range.  
Right femoral neck was in the low bone mass range.  

In May 2000, the appellant was again seen at the service 
department facility after having a problem the day before and 
complaining of back pain, thoracic spine pain, and nausea.  
X-ray studies showed no evidence of acute fracture or 
subluxation.  An S-shaped thoracolumbar scoliosis with 
diffuse osteopenia was noted.  Degenerative changes included 
disc space narrowing and the vertebral bodies were notable 
for a somewhat biconcave appearance likely secondary to her 
osteopenia.  The pertinent impression was diffuse osteopenia 
with evidence of increased risk for compression fractures.  

At a hearing before a hearing officer at the San Diego RO in 
December 2000, the appellant testified that she was weak from 
her osteoporosis and was bothered by her bilateral carpal 
tunnel syndrome with its pain and swelling.  She nevertheless 
stated 
she was able to get out to go to the bank, go to church, go 
to the doctor, take care of business, do occasional grocery 
shopping, and drive.  


Analysis

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C.A. § 1311(c) based on need for regular aid and 
attendance shall be increased by the amount specified in 38 
U.S.C.A. § 1311(d) if the surviving spouse is permanently 
housebound by reason of disability. The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime. 38 
C.F.R. § 3.351(e) (2002).

The evidence of record does not demonstrate that the 
appellant is confined to her home or immediate vicinity by 
reason of disability.  She herself testified at the December 
2000 RO hearing that she was able to drive herself, go to the 
bank, go to church, go to the doctor, take care of business, 
and go to the grocery store.  While these different functions 
might well be accomplished with difficulty because of her 
osteoporosis and carpal tunnel syndrome, the requirements for 
special monthly DIC based on housebound status are set forth 
above and have not been met.  The appellant herself has 
essentially acknowledged that she is not substantially 
confined to her home or immediate premises despite her 
disabilities.  


ORDER

Entitlement to special monthly DIC due to being housebound is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


